1
     RANDY SUE POLLOCK
     Attorney at Law (CSBN 64493)
2    286 Santa Clara Avenue
     Oakland, CA 94610
3
     Telephone: 510-763-9967
4    Facsimile: 510-380-6551
     rsp@rspollocklaw.com
5

6    Attorney for Defendant
     ERICH SCHOENWISHER
7

8

9                              UNITED STATES DISTRICT COURT

10
                             NORTHERN DISTRICT OF CALIFORNIA

11                                  SAN FRANCISCO VENUE

12

13
       UNITED STATES OF AMERICA,                          CASE NO. 19-00105-RS

14            Plaintiff,                                   ORDER
                                                          STIPULATION
15
       v.
16
         ERICH SCHOENWISHER
17
              Defendant.
18

19

20
            Defendant Erich Schoenwisher, by and through his counsel of record Randy
21

22   Sue Pollock and Assistant United States Attorney Jonathan Lee hereby request that
23
     sentencing in this matter be continued from May 26, 2020 until July 28, 2020.
24
            This continuance is at the request of defense counsel who is still in trial in United
25

26   States vs. Matthews, CR. 17-218, in the Eastern District of Kentucky, Lexington. Counsel

27   expects to conclude this trial by the middle of April and then return to California. Upon her
28
     return she will schedule a probation interview.
                                                   -1-
                                              STIPULATION
                                       Case No. CASE NO. 19-00105-RS
             United States Probation Officer Jill Polish Spitalieri has no objection to this
1

2    Continuance.

3

4
     Date: April 5, 2020                          Respectfully submitted,
5
                                                  _/s/ Randy Sue Pollock_____
6                                                  RANDY SUE POLLOCK
7                                                  Erich Schoenwisher
8

9

10   Date: April 5, 2020                          _/s/__Jonathan Lee________
11                                                 JONATHAN LEE
12                                                 Assistant United States Attorney
13

14    SO ORDERED
15

16           6 2020
      April ___,                                   _______________________________
17                                                 HONORABLE RICHARD SEEBORG
18                                                 United States District Judge
19

20

21

22

23

24

25

26

27

28


                                                  -2-
                                             STIPULATION
                                      Case No. CASE NO. 19-00105-RS
